TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 29, 2014



                                    NO. 03-14-00576-CR


                                 Martin Aleman, Appellant

                                              v.

                                 The State of Texas, Appellee




        APPEAL FROM 22ND DISTRICT COURT OF COMAL COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order rendered by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.